—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 26, 2000, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The testimony of plaintiff, in this slip and fall case, indicates that immediately after she landed on the floor of defendant’s premises, she noticed green liquid soap there and that her dress and hands had become wet from contact with the soap. Although, as defendant emphasizes, plaintiff did not see what caused her to slip before the event, the natural and reasonable inference from what she did see and feel immediately afterward, is that she slipped on the green liquid soap (cf., Robinson v Lupo, 261 AD2d 525). Contrary to defendant’s argument, the action need not be dismissed at this juncture for lack of proof that defendant had notice of the complained of hazard, in view of the testimony of deféndant’s maintenance person indicating the possibility that defendant may have been responsible for creating the hazard (see, Panagakos v Greek Archdiocese, 213 AD2d 336, 337). Concur — Tom, J. P., Andrias, Wallach and Friedman, JJ.